Citation Nr: 1420327	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-03 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a right groin keloid scar from September 30, 2008, to January 2, 2013.  

2.  Entitlement to an initial rating higher than 10 percent for a right groin keloid scar from January 3, 2013.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1957 to May 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for a right groin keloid scar, effective September 30, 2008.  

In May 2012, the Board remanded the claim for further development.  

In March 2013, the RO increased the rating for the right groin keloid scar to 10 percent, effective January 3, 2013.  Since that grant does not represent a total grant of benefit sought on appeal, the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2009 in the notice of disagreement and in January 2010 in substantive appeal, the Veteran raised the claim of service connection for skin lesions and cysts, which is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  From September 30, 2008, to January 2, 2013, the right groin keloid scar was manifested by a 4 cm by 1 cm keloid scar that was normal in color, elevated by 2 mm, and that was tender and painful, the scar was superficial and not unstable or result in limitation of function.  






2.  From January 3, 2013, the right groin keloid scar is manifested by a 4 cm by 1 cm keloid scar that is 1 cm in height, which is tender and painful, the scar is superficial and not unstable or result in limitation of function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for a right groin keloid scar for the from September 30, 2008, to January 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2013).  

2.  The criteria for an initial rating higher than 10 percent for a right groin keloid scar from January 3, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 




Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in November 2008, on the underlying claim of service connection.  

Whereas here, service connection has been granted and initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once a claim of service connection has been substantiated, the filing of a notice of disagreement with the assigned ratings does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for higher initial ratings.  Dingess, 19 Vet. App. 473. 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, private medical records, and records from the 60th Medical Group at Travis Air Force Base in California.  The Veteran was afforded VA examinations in November 2007 and in January 2013.  

As the examination reports are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  


VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Rating Criteria

Scars, other than head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  





A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  

A 10 percent rating may be assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Scars may also be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

When the requirements for a compensable rating of a diagnostic code are not shown, a 0 percent rating is assigned. 38 C.F.R. § 4.31.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.   The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his claim in September 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

In March 2009, the RO granted service connection and assigned a noncompensable rating for a right groin keloid scar, effective September 30, 2008.  In March 2013, the RO increased the rating for the right groin keloid scar to 10 percent, effective January 3, 2013.  

The Board must consider whether the Veteran is entitled to a compensable rating from September 30, 2008, to January 2, 2013, and an initial rating higher than 10 percent from January 3, 2013.  






From September 30, 2008, to January 2, 2013

Facts

Private and VA medical records, as well as treatment records from the 60th Medical Group at Travis Air Force Base in California, dated from August 2007 to December 2007, show that the Veteran had a lesion in the area of the groin.   In September 2007, the lesion was excised and the biopsy of the lesion was benign.  

In November 2008 on VA examination, the keloid scar of the right groin was 4 cm by 1 cm.  The scar was well nourished, not adherent, and not tender.  The scar was elevated by 2 mm.  The scar was superficial and normal in color.  The scar was stable.  There were no areas of induration or inflexibility of the skin.  And there was no limitation of function caused by the scar.   

In January 2010 in the substantive appeal, the Veteran stated that his right groin scar would intermittently itch and that it felt hard to the touch.  The Veteran also stated that his right groin scar was painful.  

Analysis

After a review of the evidence, the findings of the right groin keloid scar more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7804 from September 30, 2008, to January 2, 2010.  The keloid scar of the right groin measured 4 cm by 1 cm and was elevated by 2 mm.  The scar was well nourished,  superficial, and stable.  And there was limitation of function caused by the scar.  

Although the VA examiner reported that the scar was not tender, in  January 2010, the Veteran stated that the scar was painful.  Additionally, on VA examination in January 2013, the scar was tender with palpation.  




The Board finds that the Veteran provided a competent and credible account of a painful scar from September 30, 2008, to January 2, 2013, and a 10 percent rating under Diagnostic Code 7804 for a scar which is superficial and painful on examination from September 30, 2008, to January 2013, is warranted.  The 10 percent rating is the maximum rating under Diagnostic Code 7804.

From January 3, 2013

Facts

In January 2013 on VA examination, there was a residual keloidal scar in the area of the right groin that was tender with palpation.  The scar was stable.  The scar was 4 cm in length, 1 cm in width, and that it was approximately 1 cm in height.  The scar was superficial, non-linear, and not deep.  The scar covered an area of 6 sq. cm. The scar did not result in limitation of function.  

Analysis

After a review of the evidence for the entire period of the appeal, the 10 percent rating is the maximum rating under Diagnostic Code 7804. 

As for a higher or separate rating under other Diagnostic Codes, Diagnostic Code 7801 provides for a compensable rating for a scar the covers an area exceeding 77 sq. cm, which is not shown as the scar covers an area of 6 sq. cm.  Under Diagnostic Code 7802, the criterion for a compensable rating is a scar covering 929 sq. cm., which is not shown.  Under Diagnostic Code 7803, the criterion for a compensable rating is an unstable scar, that is, frequent loss of skin covering the skin, which is not shown.  Under Diagnostic Code 7805, the criterion for compensable rating is limitation of function of the affected part, which is not shown.  38 C.F.R. § 4.118, Diagnostic Code 7805.  




In summary a 10 percent rating for a right groin keloid scar under Diagnostic Code 7804 from entire period of the appeal is warranted, but a higher rating or separate compensable ratings are not.  As the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for a right groin keloid scar during the entire period of the appeal, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the Rating Schedule.   In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  And the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  


A Total Disability Rating

The Veteran is retired and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.


ORDER

From September 30, 2008, to January 2, 2013, an initial rating of 10 percent for a right groin keloid scar is granted.  

During the entire appeal, an initial rating higher than 10 percent for a right groin keloid scar is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


